Citation Nr: 1453637	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 1981, February 2002 to July 2002, and May 2007 to June 2007, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals records that are irrelevant to the issues on appeal or duplicative of those in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran presented testimony at a video conference hearing before the undersigned.  Unfortunately, due to an equipment malfunction in the audio recording, it was not possible to create a written transcript of that hearing.  When equipment failure prevents the recording of a hearing, the Veteran or his representative may move for a new hearing.  38 C.F.R. § 20.717 (2014).  For this reason, in an August 2014 letter, the Board offered the Veteran the opportunity to testify at a new hearing.  In a September 2014 telephone call, the Veteran requested a new video conference hearing.  A remand is necessary so that a new hearing can take place.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a new video conference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran should be associated with the claims file.  After the hearing takes place, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the AOJ should return the claims file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



